EXHIBIT 10.8(c)

AMENDMENT NO. 1 TO THE MANAGEMENT AGREEMENT

This AMENDMENT NO. 1 dated as of the 1st day of July, 2014 to the MANAGEMENT
AGREEMENT made as of the 31st day of March, 2008, (the “Management Agreement”),
among CERES MANAGED FUTURES LLC (formerly CITIGROUP MANAGED FUTURES LLC), a
Delaware limited liability company (“CMF”), DIVERSIFIED MULTI-ADVISOR FUTURES
FUND L.P. II (formerly SMITH BARNEY DIVERSIFIED FUTURES FUND L.P. II), a New
York limited partnership (the “Partnership”) and ECKHARDT TRADING COMPANY, an
Illinois corporation (the “Advisor”) (all parties together, the “Parties”).
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Management Agreement.

W I T N E S S E T H:

WHEREAS, the Partnership currently pays the Advisor a monthly fee for
professional management services equal to 2.0% per year of the month-end Net
Assets of the Partnership allocated to the Advisor; and

WHEREAS, effective as of July 1, 2014, the Parties wish to change the
professional management services fee to 1.0% per year; and

WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.

NOW, therefore, the Parties agree as follows:

1. The text of Paragraph 3(a) of the Management Agreement shall be deleted in
its entirety and replaced by the following:

“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership and (ii) a monthly fee for professional management service equal to
1/12 of 1.0% (1.0% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor.”

2. The foregoing amendment shall take effect as of the 1st day of July, 2014.

3. In all other respects the Management Agreement remains unchanged and of full
force and effect.

4. This Amendment No. 1 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.



--------------------------------------------------------------------------------

5. This Amendment No. 1 shall be governed by and construed in accordance with
the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the 25th day of July, 2014.

 

CERES MANAGED FUTURES LLC By:  

/s/ Alper Daglioglu

Name:   Alper Daglioglu Title:   President and Director

DIVERSIFIED MULTI-ADVISOR

FUTURES FUND L. P. II

By:   Ceres Managed Futures LLC   (General Partner) By:   /s/ Alper Daglioglu
Name:  

Alper Daglioglu

Title:   President and Director ECKHARDT TRADING COMPANY By:   /s/ John D.
Fornengo Name:  

John D. Fornengo

Title:   President

 

-3-